 


114 HR 3003 IH: Jobs for Heroes Act
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3003 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2015 
Mrs. Bustos (for herself, Mrs. Kirkpatrick, Ms. Kelly of Illinois, Ms. Edwards, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the work opportunity credit for hiring individuals who are veterans or members of the Ready Reserve or National Guard, to make permanent the work opportunity credit, and to expand and make permanent the employer wage credit for employees who are active duty members of the uniformed services. 
 
 
1.Short titleThis Act may be cited as the Jobs for Heroes Act. 2.Work opportunity credit for hiring veterans and members of Ready Reserve or National Guard (a)Expansion of veterans eligible for credit (1)In generalSection 51(d)(3) of the Internal Revenue Code of 1986 is amended to read as follows:

(3)Qualified veteranThe term qualified veteran means any individual who is certified by the designated local agency as— (A) (i)having served on active duty (other than active duty for training) in the Armed Forces of the United States for a period of more than 180 days, or
(ii)having been discharged or released from active duty in the Armed Forces of the United States for a service-connected disability, and (B)not having any day during the 60-day period ending on the hiring date which was a day of extended active duty in the Armed Forces of the United States.For purposes of subparagraph (B), the term extended active duty means a period of more than 90 days during which the individual was on active duty (other than active duty for training)..
(2)Conforming amendments
(A)Section 51(b) of such Code is amended by adding at the end the following new paragraphs:  (4)Certain veterans (A)A veteran is described in this subparagraph if such veteran is certified by the designated local agency as—
(i)entitled to compensation for a service-connected disability, and (ii)having a hiring date which is not more than 1 year after having been discharged or released from active duty in the Armed Forces of the United States.
(B)A veteran is described in this subparagraph if such veteran is certified by the designated local agency as having aggregate periods of unemployment during the 1-year period ending on the hiring date which equal or exceed 6 months. (C)A veteran is described in this subparagraph if such veteran is certified by the designated local agency as—
(i)entitled to compensation for a service-connected disability, and (ii)having aggregate periods of unemployment during the 1-year period ending on the hiring date which equal or exceed 6 months.
(5)Service-connected; compensationFor purposes of paragraph (4), the terms compensation and service-connected have the meanings given such terms under section 101 of title 38, United States Code.. (B)Section 51(b)(3) of such Code is amended—
(i)by striking subsection (d)(3)(A)(ii)(I) and inserting paragraph (4)(A), (ii)by striking subsection (d)(3)(A)(iv) and inserting paragraph (4)(B), and
(iii)by striking subsection (d)(3)(A)(ii)(II) and inserting paragraph (4)(C). (b)Application of credit to members of Ready Reserve and National Guard (1)In generalSection 51(d)(1) of such Code is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and inserting , or, and by adding at the end the following new subparagraph:

(J)a qualified member of the Ready Reserve or National Guard.. (2)Qualified member of the Ready Reserve or National GuardSection 51(d) of such Code is amended by striking paragraph (14), by redesignating paragraphs (11), (12), and (13) as paragraphs (12), (13), and (14), respectively, and by inserting after paragraph (10) the following new paragraph:

(11)Qualified member of the Ready Reserve or National GuardThe term qualified member of the Ready Reserve or National Guard means any individual who is certified by the designated local agency as being a member of— (A)the Ready Reserve (as described in section 10142 of title 10, United States Code), or
(B)the National Guard (as defined in section 101(c)(1) of such title 10).. (c)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after the date of the enactment of this Act.
3.Work opportunity credit made permanent
(a)In generalSection 51(c) of the Internal Revenue Code of 1986 is amended by striking paragraphs (4) and (5). (b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2015.
4.Employer wage credit for employees who are active duty members of the uniformed services expanded and made permanent
(a)Credit allowable to all employers without regard to size
(1)In generalSection 45P(b)(3)(A) of the Internal Revenue Code of 1986 is amended by striking any employer which and all that follows through under a written plan and inserting any employer which, under a written plan. (2)Conforming amendments (A)Subsections (a) and (b)(3)(A) of section 45P of such Code are each amended by striking eligible small business employer and inserting eligible employer.
(B)Section 45P(b)(3) of such Code is amended by striking eligible small business employer in the heading thereof and inserting eligible employer. (b)Credit made permanentSection 45P of such Code is amended by striking subsection (f).
(c)Effective dateThe amendments made by this section shall apply to payments made after December 31, 2015.  